Exhibit 10.2
 


GUARANTY AND SECURITY AGREEMENT




Dated as of April 23, 2012


by and among




APIO, INC.,
CAL EX TRADING COMPANY,
and
GREENLINE LOGISTICS, INC.,
as the Grantors,


and


EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO




in favor of




GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
 
ARTICLE I DEFINED TERMS
1
Section 1.1
Definitions
1
Section 1.2
Certain Other Terms.
4
   
ARTICLE II GUARANTY
5
Section 2.1
Guaranty
5
Section 2.2
Limitation of Guaranty
5
Section 2.3
Contribution
5
Section 2.4
Authorization; Other Agreements
6
Section 2.5
Guaranty Absolute and Unconditional
6
Section 2.6
Waivers
7
Section 2.7
Reliance
8
   
ARTICLE III GRANT OF SECURITY INTEREST
8
Section 3.1
Collateral
8
Section 3.2
Grant of Security Interest in Collateral
9
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
9
Section 4.1
Title; No Other Liens
9
Section 4.2
Perfection and Priority
9
Section 4.3
Pledged Collateral
10
Section 4.4
Instruments and Tangible Chattel Paper Formerly Accounts
10
Section 4.5
Intellectual Property
10
Section 4.6
Commercial Tort Claims
11
Section 4.7
Specific Collateral
11
Section 4.8
Enforcement
11
Section 4.9
Representations and Warranties of the Credit Agreement
11
   
ARTICLE V COVENANTS
12
Section 5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents
12
Section 5.2
Pledged Collateral
13
Section 5.3
Accounts
13
Section 5.4
Commodity Contracts
14
Section 5.5
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper
14
Section 5.6
Intellectual Property
14
Section 5.7
Notices
15
Section 5.8
Notice of Commercial Tort Claims
16
Section 5.9
Controlled Securities Account
16
   
ARTICLE VI REMEDIAL PROVISIONS
16
Section 6.1
Code and Other Remedies
16
Section 6.2
Accounts and Payments in Respect of General Intangibles
19

 
 
i

--------------------------------------------------------------------------------

 
 
Section 6.3
Pledged Collateral
20
Section 6.4
Proceeds to be Turned over to and Held by Agent
21
Section 6.5
Sale of Pledged Collateral
21
Section 6.6
Deficiency
22
   
ARTICLE VII AGENT
22
Section 7.1
Agent’s Appointment as Attorney-in-Fact
22
Section 7.2
Authorization to File Financing Statements
24
Section 7.3
Authority of Agent
24
Section 7.4
Duty; Obligations and Liabilities
24
   
ARTICLE VIII MISCELLANEOUS
25
Section 8.1
Reinstatement
25
Section 8.2
Release of Collateral
25
Section 8.3
Independent Obligations
26
Section 8.4
No Waiver by Course of Conduct
26
Section 8.5
Amendments in Writing
26
Section 8.6
Additional Grantors; Additional Pledged Collateral
26
Section 8.7
Notices
27
Section 8.8
Successors and Assigns
27
Section 8.9
Counterparts
27
Section 8.10
Severability
27
Section 8.11
Governing Law
27
Section 8.12
Waiver of Jury Trial
27

 
 
ii

--------------------------------------------------------------------------------

 
 
ANNEXES AND SCHEDULES
 
 

Annex I Form of Pledge Amendment Annex II Form of Joinder Agreement Annex III
Form of Intellectual Property Security Agreement         Schedule 1 Commercial
Tort Claims Schedule 2 Filings Schedule 3 Pledged Collateral

 
 
 
iii

--------------------------------------------------------------------------------

 
 
GUARANTY AND SECURITY AGREEMENT, dated as of April 23, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), by APIO, INC., a Delaware corporation (“Apio”), CAL EX TRADING
COMPANY, a Delaware corporation (“Cal Ex”), GREENLINE LOGISTICS, INC., an Ohio
corporation (“GLI”), and each of the other entities that becomes a party hereto
pursuant to Section 8.6 (together with Apio, Cal Ex and GLI, collectively, the
“Grantors”), in favor of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“GE Capital”), as agent (in such capacity, together with its
successors and permitted assigns, “Agent”) for the Lenders, the L/C Issuers and
each other Secured Party (each as defined in the Credit Agreement referred to
below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement dated as of April 23, 2012 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Grantors, the Lenders and Agent,
the Lenders have severally agreed to make extensions of credit to the Borrowers
upon the terms and subject to the conditions set forth therein;
 
WHEREAS, each Guarantor has agreed to guarantee the Obligations (as defined in
the Credit Agreement) of each Borrower;
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrowers under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to Agent.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:
 
ARTICLE I
 
DEFINED TERMS
 
Section 1.1                   Definitions.  (a) Capital terms used herein
without definition are used as defined in the Credit Agreement.
 
(b)           The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):  “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “document,”
“electronic chattel paper”, “equipment”, “farm products”, “fixture”, “general
intangible”, “goods”, “health-care-insurance receivable”, “instruments”,
“inventory”, “investment property”, “letter-of-credit right”, “proceeds”,
“record”, “securities account”, “security”, “supporting obligation” and
“tangible chattel paper”.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The following terms shall have the following meanings:
 
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
 
“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.
 
“Collateral” has the meaning specified in Section 3.1.
 
“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.
 
“Excluded Property” means, collectively, (i) any permit or license or any
Contractual Obligation entered into by any Grantor (A) that prohibits or
requires the consent of any Person other than a Borrower and its Affiliates
which has not been obtained as a condition to the creation by such Grantor of a
Lien on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto or (B) to the extent
that any Requirement of Law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Borrower and its Affiliates which has not been obtained
as a condition to the creation of any other Lien on such equipment, (iv) any
Equipment Loan Collateral and the proceeds, products, substitutions and
replacements thereof, and (v) any “intent to use” Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed); provided, however, “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor” means each Grantor, including each Borrower with respect to the
obligations of each other Borrower.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
 
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document, in each case owned by any Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Stock and Stock Equivalents listed on Schedule
3.  Pledged Certificated Stock excludes any Excluded Property and any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 5.9.
 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
 
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3, issued by the obligors named
therein.  Pledged Debt Instruments excludes any Cash Equivalents that are not
held in Controlled Securities Accounts to the extent permitted by Section 5.9
hereof.
 
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.  Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.9 hereof.
 
“Pledged Stock” means all Pledged Certificated Stock, all Pledged Uncertificated
Stock and all Pledged Apio Stock.
 
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 3, to the extent such interests are not
certificated.  Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.9.
 
“Secured Obligations” is a collective reference to (a) the Obligations and
(b) the liabilities, obligations, covenants and duties owing by any Grantor to
GE Capital (or any of its Affiliates) under the Equipment Loan.
 
 
3

--------------------------------------------------------------------------------

 


“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.
 
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
 
Section 1.2                   Certain Other Terms.
 
(a)             The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The terms
“herein”, “hereof” and similar terms refer to this Agreement as a whole and not
to any particular Article, Section or clause in this Agreement.  References
herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement.  Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.
 
(b)           Other Interpretive Provisions.
 
(i)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.
 
(ii)          Certain Common Terms.  The term “including” is not limiting and
means “including without limitation.”
 
(iii)         Performance; Time.  Whenever any performance obligation hereunder
(other than a payment obligation) shall be stated to be due or required to be
satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including.”  If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)         Contracts.  Unless otherwise expressly provided herein, references
to agreements and other contractual instruments, including this Agreement and
the other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.
 
(v)          Laws.  References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
ARTICLE II
 
GUARANTY
 
Section 2.1                   Guaranty.  To induce the Lenders to make the
Loans, the L/C Issuers to Issue Letters of Credit and each other Secured Party
to make credit available to or for the benefit of one or more Grantors, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of each Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”).  This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.
 
Section 2.2                   Limitation of Guaranty.  Any term or provision of
this Guaranty or any other Loan Document to the contrary notwithstanding, the
maximum aggregate amount for which any Guarantor shall be liable hereunder shall
not exceed the maximum amount for which such Guarantor can be liable without
rendering this Guaranty or any other Loan Document, as it relates to such
Guarantor, subject to avoidance under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11
of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Guaranty for purposes of Fraudulent Transfer Laws shall
take into account the right of contribution established in Section 2.3 and, for
purposes of such analysis, give effect to any discharge of intercompany debt as
a result of any payment made under the Guaranty.
 
Section 2.3                   Contribution.  To the extent that any Guarantor
shall be required hereunder to pay any portion of any Guaranteed Obligation
exceeding the greater of (a) the amount of the value actually received by such
Guarantor and its Subsidiaries from the Loans and other Obligations and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by a Borrower that received the benefit of the funds advanced that
constituted Guaranteed Obligations) in the same proportion as such Guarantor’s
net worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worth of such other Guarantors on such date.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.4                   Authorization; Other Agreements.  The Secured
Parties are hereby authorized, without notice to or demand upon any Guarantor
and without discharging or otherwise affecting the obligations of any Guarantor
hereunder and without incurring any liability hereunder, from time to time, to
do each of the following:
 
(a)           (i) subject to compliance, if applicable, with Section 9.1 of the
Credit Agreement, modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
 
(b)           apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;
 
(c)           refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation;
 
(d)           (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with a Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and
 
(e)           settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.
 
Section 2.5                   Guaranty Absolute and Unconditional.  Each
Guarantor hereby waives and agrees not to assert any defense, whether arising in
connection with or in respect of any of the following or otherwise, and hereby
agrees that its obligations under this Guaranty are irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Guaranty, in each case
except as otherwise agreed in writing by Agent):
 
(a)           the invalidity or unenforceability of any obligation of a Borrower
or any other Guarantor under any Loan Document or any other agreement or
instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           the absence of (i) any attempt to collect any Guaranteed
Obligation or any part thereof from a Borrower or any other Guarantor or other
action to enforce the same or (ii) any action to enforce any Loan Document or
any Lien thereunder;
 
(c)           the failure by any Person to take any steps to perfect and
maintain any Lien on, or to preserve any rights with respect to, any Collateral;
 
(d)           any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against a Borrower, any other
Guarantor or any of a Borrower’s other Subsidiaries or any procedure, agreement,
order, stipulation, election, action or omission thereunder, including any
discharge or disallowance of, or bar or stay against collecting, any Guaranteed
Obligation (or any interest thereon) in or as a result of any such proceeding;
 
(e)           any foreclosure, whether or not through judicial sale, and any
other sale or other disposition of any Collateral or any election following the
occurrence of an Event of Default by any Secured Party to proceed separately
against any Collateral in accordance with such Secured Party’s rights under any
applicable Requirement of Law; or
 
(f)           any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of a Borrower,
any other Guarantor or any other Subsidiary of a Borrower, in each case other
than the payment in full of the Guaranteed Obligations.
 
Section 2.6                   Waivers.  Each Guarantor hereby unconditionally
and irrevocably waives and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder including any of the following:  (a) any demand for
payment or performance and protest and notice of protest; (b) any notice of
acceptance; (c) any presentment, demand, protest or further notice or other
requirements of any kind with respect to any Guaranteed Obligation (including
any accrued but unpaid interest thereon) becoming immediately due and payable;
and (d) any other notice in respect of any Guaranteed Obligation or any part
thereof, and any defense arising by reason of any disability or other defense of
a Borrower or any other Guarantor.  Until all Revolving Loan Commitments have
been terminated and the Obligations have been repaid in full in cash, each
Guarantor further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against a Borrower or any other Guarantor by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim it may have against any other Credit
Party or set off any of its obligations to such other Credit Party against
obligations of such Credit Party to such Guarantor.  No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.
 
Section 2.7                   Reliance.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each
Borrower, each other Guarantor and any other guarantor, maker or endorser of any
Guaranteed Obligation or any part thereof, and of all other circumstances
bearing upon the risk of nonpayment of any Guaranteed Obligation or any part
thereof that diligent inquiry would reveal, and each Guarantor hereby agrees
that no Secured Party shall have any duty to advise any Guarantor of information
known to it regarding such condition or any such circumstances.  In the event
any Secured Party, in its sole discretion, undertakes at any time or from time
to time to provide any such information to any Guarantor, such Secured Party
shall be under no obligation to (a) undertake any investigation not a part of
its regular business routine, (b) disclose any information that such Secured
Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (c) make any future disclosures of
such information or any other information to any Guarantor.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
GRANT OF SECURITY INTEREST
 
Section 3.1                   Collateral.  For the purposes of this Agreement,
all of the following property now owned or at any time hereafter acquired by a
Grantor or in which a Grantor now has or at any time in the future may acquire
any right, title or interests is collectively referred to as the “Collateral”:
 
(a)           all accounts, chattel paper, deposit accounts, documents,
equipment, general intangibles, instruments, inventory, investment property,
letter of credit rights and any supporting obligations related to any of the
foregoing;
 
(b)           the commercial tort claims described on Schedule 1 and on any
supplement thereto received by Agent pursuant to Section 5.8;
 
(c)           all books and records pertaining to the other property described
in this Section 3.1;
 
(d)           all property of such Grantor held by any Secured Party, including
all property of every description, in the custody of or in transit to such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;
 
(e)           all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located; and
 
(f)           to the extent not otherwise included, all proceeds of the
foregoing;
 
Section 3.2                   Grant of Security Interest in Collateral.  Each
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of such Grantor, hereby mortgages, pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Grantor; provided, however, notwithstanding the foregoing, no Lien or security
interest is hereby granted on any Excluded Property; provided, further, that if
and when any property shall cease to be Excluded Property, a Lien on and
security in such property shall be deemed granted therein.  Each such Grantor
hereby represents and warrants that the Excluded Property, when taken as a
whole, is not material to the business operations or financial condition of the
Grantors, taken as a whole.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:
 
Section 4.1                   Title; No Other Liens.  Except for the Lien
granted to Agent pursuant to this Agreement and other Permitted Liens (except
for those Permitted Liens not permitted to exist on any Collateral) under any
Loan Document (including Section 4.2), such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  Such
Grantor (a) is the record and beneficial owner of the Collateral pledged by it
hereunder constituting instruments or certificates and (b) has rights in or the
power to transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien (except for the Lien on the
Equipment Loan Collateral securing the Equipment Loan and the Lien on the
Collateral securing a portion of the Real Estate Loans).
 
Section 4.2                   Perfection and Priority.  The security interest
granted pursuant to this Agreement constitutes a valid and continuing perfected
security interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (ii) with respect to any deposit account, the execution of
Control Agreements, (iii) in the case of all Copyrights, Trademarks and Patents
for which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, (iv) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
Contractual Obligation granting control to Agent over such letter-of-credit
rights, (v) in the case of electronic chattel paper, the completion of all steps
reasonably necessary to grant control to Agent over such electronic chattel
paper and (vi) in the case of Vehicles, the actions required under
Section 5.1(e).  Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens having priority over Agent’s Lien by
operation of law or permitted pursuant to Section 5.1(e), 5.1(g), 5.1(h), 5.1(i)
or 5.1(k) of the Credit Agreement upon (i) in the case of all Pledged Apio
Stock, Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to Agent of such Pledged Apio Stock,
Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to Agent or in blank, (ii) in the case of all Pledged
Investment Property not in certificated form, the execution of Control
Agreements with respect to such investment property and (iii) in the case of all
other instruments and tangible chattel paper that are not Pledged Apio Stock,
Pledged Certificated Stock, Pledged Debt Instruments or Pledged Investment
Property, the delivery thereof to Agent of such instruments and tangible chattel
paper.  Except as set forth in this Section 4.2, all actions by each Grantor
reasonably necessary to protect and perfect the Lien granted hereunder on the
Collateral have been duly taken.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.3                   Pledged Collateral.  (a) The Pledged Stock pledged
by such Grantor hereunder (a) is listed on Schedule 3 and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 3, (b) has been duly authorized, validly issued
and is fully paid and nonassessable (other than Pledged Stock in limited
liability companies and partnerships) and (c) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.
 
(b)           As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent in accordance with
Section 5.2(a).
 
(c)           Upon the occurrence and during the continuance of an Event of
Default, Agent shall be entitled to exercise all of the rights of the Grantor
granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.
 
Section 4.4                   Instruments and Tangible Chattel Paper Formerly
Accounts.  No amount payable to such Grantor under or in connection with any
account is evidenced by any instrument or tangible chattel paper that has not
been delivered to Agent, properly endorsed for transfer, to the extent delivery
is required by Section 5.5(a).
 
Section 4.5                   Intellectual Property.  On the Closing Date, all
Material Intellectual Property owned by such Grantor is valid, in full force and
effect, subsisting, unexpired and enforceable, and no Material Intellectual
Property has been abandoned.  No breach or default of any material IP License
shall be caused by any of the following, and none of the following shall limit
or impair the ownership, use, validity or enforceability of, or any rights of
such Grantor in, any Material Intellectual Property:  (i) the consummation of
the transactions contemplated by any Loan Document or (ii) any holding,
decision, judgment or order rendered by any Governmental Authority.  There are
no pending (or, to the knowledge of such Grantor, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
challenging the ownership, use, validity, enforceability of, or such Grantor’s
rights in, any Material Intellectual Property of such Grantor.  To such
Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise impairing any Intellectual Property of such
Grantor.  Such Grantor, and to such Grantor’s knowledge each other party
thereto, is not in material breach or default of any material IP License.
 
Section 4.6                   Commercial Tort Claims.  The only commercial tort
claims of any Grantor existing on the date hereof (regardless of whether the
amount, defendant or other material facts can be determined and regardless of
whether such commercial tort claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on Schedule 1, which sets forth such
information separately for each Grantor.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.7                   Specific Collateral.  None of the Collateral is or
is proceeds or products of as-extracted collateral, health-care-insurance
receivables or timber to be cut.
 
Section 4.8                   Enforcement.  No Permit, notice to or filing with
any Governmental Authority or any other Person or any consent from any Person is
required for the exercise by Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except as may be required in connection with the disposition of any portion of
the Pledged Collateral by laws affecting the offering and sale of securities
generally or any approvals that may be required to be obtained from any bailees
or landlords to collect the Collateral.
 
Section 4.9                   Representations and Warranties of the Credit
Agreement.  The representations and warranties as to such Grantor and its
Subsidiaries made in Article III (Representations and Warranties) of the Credit
Agreement are true and correct in all material respects on each date as required
by Section 2.2 of the Credit Agreement.
 
ARTICLE V
 
COVENANTS
 
Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):
 
Section 5.1                   Maintenance of Perfected Security Interest;
Further Documentation and Consents.  (a) Generally.  Such Grantor shall (i) not
use or permit any Collateral to be used unlawfully or in violation of any
provision of any Loan Document, any Related Agreement, any Requirement of Law or
any policy of insurance covering the Collateral and (ii) not enter into any
Contractual Obligation or undertaking restricting the right or ability of such
Grantor or Agent to sell, assign, convey or transfer any Collateral if such
restriction would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
(b)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons.
 
(c)           Such Grantor shall furnish to Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance reasonably satisfactory to Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           At any time and from time to time, upon the written request of
Agent, such Grantor shall, for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted, (i)
promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar Requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as Agent may
reasonably request, including (A) using its best efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of Agent of
any Contractual Obligation, including any IP License, held by such Grantor and
to enforce the security interests granted hereunder and (B) executing and
delivering any Control Agreements with respect to deposit accounts and
securities accounts held by such Grantor.
 
(e)           If requested by Agent, each Grantor shall arrange for Agent’s
first priority security interest to be noted on the certificate of title of each
Vehicle and shall file any other necessary documentation in each jurisdiction
that Agent shall deem advisable to perfect its security interests in any
Vehicle.
 
(f)           To ensure that a Lien and security interest is granted on any of
the Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its best efforts to obtain any required
consents from any Person other than a Borrower and its Affiliates with respect
to any permit or license or any Contractual Obligation with such Person entered
into by such Grantor that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto.
 
Section 5.2                   Pledged Collateral.  (a) Delivery of Pledged
Collateral.  Such Grantor shall (i) deliver to Agent, in suitable form for
transfer and in form and substance satisfactory to Agent, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments and (C) all Pledged Apio
Stock, and (D) all certificates and instruments evidencing Pledged Investment
Property and (ii) maintain all other Pledged Investment Property in a Controlled
Securities Account.
 
(b)           Event of Default.  During the continuance of an Event of Default,
Agent shall have the right, at any time in its discretion and without notice to
the Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and (ii)
exchange any certificate or instrument representing or evidencing any Pledged
Collateral or any Pledged Investment Property for certificates or instruments of
smaller or larger denominations.
 
(c)           Cash Distributions with respect to Pledged Collateral.  Except as
provided in Article VI and subject to the limitations set forth in the Credit
Agreement, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.
 
(d)           Voting Rights.  Except as provided in Article VI, such Grantor
shall be entitled to exercise all voting, consent and corporate, partnership,
limited liability company and similar rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Grantor that would impair the
Collateral or be inconsistent with or result in any violation of any provision
of any Loan Document.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.3                   Accounts.
 
(a)           Such Grantor shall not, other than in the ordinary course of
business, (i) grant any extension of the time of payment of any account, (ii)
compromise or settle any account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.
 
(b)           Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
Agent may reasonably require in connection therewith.  At any time and from time
to time, upon Agent’s reasonable request, such Grantor shall cause independent
public accountants or others reasonably satisfactory to Agent to furnish to
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the accounts; provided, however, that unless an Event of
Default shall be continuing, Agent shall request no more than two such reports
during any calendar year.
 
Section 5.4                   Commodity Contracts.  Such Grantor shall not have
any commodity contract unless subject to a Control Agreement.
 
Section 5.5                   Delivery of Instruments and Tangible Chattel Paper
and Control of Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.  (a) If any amount in excess of $50,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with Section 5.2(a) and in the possession of Agent, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of General Electric Capital Corporation, as
Agent” and, at the request of Agent, shall immediately deliver such instrument
or tangible chattel paper to Agent, duly indorsed in a manner reasonably
satisfactory to Agent.
 
(b)           Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any investment property to any Person
other than Agent.
 
(c)           If such Grantor is or becomes the beneficiary of a letter of
credit that is (i) not a supporting obligation of any Collateral and (ii) in
excess of $100,000, such Grantor shall promptly, and in any event within two
Business Days after becoming a beneficiary, notify Agent thereof and enter into
a Contractual Obligation with Agent, the issuer of such letter of credit or any
nominated person with respect to the letter-of-credit rights under such letter
of credit.  Such Contractual Obligation shall assign such letter-of-credit
rights to Agent and such assignment shall be sufficient to grant control for the
purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC).  Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account.  The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to Agent.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           If any amount in excess of $50,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall take all steps necessary to grant
Agent control of all such electronic chattel paper for the purposes of Section
9-105 of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
 
Section 5.6                   Intellectual Property.  (a) Within 30 days after
any change to Schedule 3.16 to the Credit Agreement for such Grantor, such
Grantor shall provide Agent notification thereof and the short-form intellectual
property agreements and assignments as described in this Section 5.6 and any
other documents that Agent reasonably requests with respect thereto.
 
(b)           Such Grantor shall (and shall cause all its licensees to)
(i) (A) continue to use each Trademark included in the Material Intellectual
Property in order to maintain such Trademark in full force and effect with
respect to each class of goods for which such Trademark is currently used, free
from any claim of abandonment for non-use, (B) maintain at least the same
standards of quality of products and services offered under such Trademark as
are currently maintained, (C) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (D) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not do any act or omit to do any act whereby (A) such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way, (B) any Patent included in the
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (C) any portion of the Copyrights included
in the Material Intellectual Property may become invalidated, otherwise impaired
or fall into the public domain or (D) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.
 
(c)           Such Grantor shall notify Agent immediately if it knows, or has
reason to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or such Grantor’s ownership of,
interest in, right to use, register, own or maintain any Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office).  Such
Grantor shall take all actions that are necessary or reasonably requested by
Agent to maintain and pursue each application (and to obtain the relevant
registration or recordation) and to maintain each registration and recordation
included in the Material Intellectual Property.
 
(d)           Such Grantor shall not knowingly do any act or omit to do any act
to infringe, misappropriate, dilute, violate or otherwise impair the
Intellectual Property of any other Person.  In the event that any Material
Intellectual Property of such Grantor is or has been infringed, misappropriated,
violated, diluted or otherwise impaired by a third party, such Grantor shall
take such action as it reasonably deems appropriate under the circumstances in
response thereto, including promptly bringing suit and recovering all damages
therefor.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)           Such Grantor shall execute and deliver to Agent in form and
substance reasonably acceptable to Agent and suitable for (i) filing in the
Applicable IP Office the short-form intellectual property security agreements in
the form attached hereto as Annex III for all Copyrights, Trademarks, Patents
and IP Licenses of such Grantor and (ii) recording with the appropriate Internet
domain name registrar, a duly executed form of assignment for all Internet
Domain Names of such Grantor (together with appropriate supporting documentation
as may be requested by Agent).
 
Section 5.7                   Notices.  Such Grantor shall promptly notify Agent
in writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.
 
Section 5.8                   Notice of Commercial Tort Claims.  Such Grantor
agrees that, if it shall acquire any interest in any commercial tort claim
(whether from another Person or because such commercial tort claim shall have
come into existence), (a) such Grantor shall, immediately upon such acquisition,
deliver to Agent, in each case in form and substance reasonably satisfactory to
Agent, a notice of the existence and nature of such commercial tort claim and a
supplement to Schedule 1 containing a specific description of such commercial
tort claim, (b) Section 3.1 shall apply to such commercial tort claim and
(c) such Grantor shall execute and deliver to Agent, in each case in form and
substance reasonably satisfactory to Agent, any document, and take all other
action, deemed by Agent to be reasonably necessary or appropriate for Agent to
obtain, on behalf of the Lenders, a perfected security interest having at least
the priority set forth in Section 4.2 in all such commercial tort claims.  Any
supplement to Schedule 1 delivered pursuant to this Section 5.8 shall, after the
receipt thereof by Agent, become part of Schedule 1 for all purposes hereunder
other than in respect of representations and warranties made prior to the date
of such receipt.
 
Section 5.9                   Controlled Securities Account.  Each Grantor shall
deposit all of its Cash Equivalents in securities accounts that are Controlled
Securities Accounts except for Cash Equivalents the aggregate value of which
does not exceed $10,000.
 
ARTICLE VI
 
REMEDIAL PROVISIONS
 
Section 6.1                   Code and Other Remedies.  (a) UCC
Remedies.  During the continuance of an Event of Default, Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the UCC or
any other applicable law.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Disposition of Collateral.  Without limiting the generality of the
foregoing, Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on Agent’s claim or action,
(ii) collect, receive, appropriate and realize upon any Collateral and (iii)
sell, assign, convey, transfer, grant option or options to purchase and deliver
any Collateral (enter into Contractual Obligations to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  Agent shall have the right, upon any such public sale or sales and, to
the extent permitted by the UCC and other applicable Requirements of Law, upon
any such private sale, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption of any Grantor, which right or
equity is hereby waived and released.
 
(c)           Management of the Collateral.  Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at Agent’s request, it shall
assemble the Collateral and make it available to Agent at places that Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere, (ii)
without limiting the foregoing, Agent also has the right to require that each
Grantor store and keep any Collateral pending further action by Agent and, while
any such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of any Collateral and to enforce any
of Agent’s remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.  Agent
shall not have any obligation to any Grantor to maintain or preserve the rights
of any Grantor as against third parties with respect to any Collateral while
such Collateral is in the possession of Agent.
 
(d)           Application of Proceeds.  Agent shall apply the cash proceeds of
any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, as set forth in the Credit Agreement, and
only after such application and after the payment by Agent of any other amount
required by any Requirement of Law, need Agent account for the surplus, if any,
to any Grantor.
 
(e)           Direct Obligation.  Neither Agent nor any other Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, any other Credit Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof.  All of the rights and remedies of Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Requirement of Law.  To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any other Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.
 
 
16

--------------------------------------------------------------------------------

 
 
(f)           Commercially Reasonable.  To the extent that applicable
Requirements of Law impose duties on Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for Agent to do any of the following:
 
(i)           fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;
 
(ii)          fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;
 
(iii)         fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
 
(iv)         advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;
 
(v)          exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;
 
(vi)         dispose of assets in wholesale rather than retail markets;
 
(vii)        disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
 
17

--------------------------------------------------------------------------------

 
 
(viii)       purchase insurance or credit enhancements to insure Agent against
risks of loss, collection or disposition of any Collateral or to provide to
Agent a guaranteed return from the collection or disposition of any Collateral.
 
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.
 
(g)           IP Licenses.  For the purpose of enabling Agent to exercise rights
and remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor.
 
Section 6.2                   Accounts and Payments in Respect of General
Intangible.  (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to Agent, in a Cash
Collateral Account, subject to withdrawal by Agent as provided in
Section 6.4.  Until so turned over, such payment shall be held by such Grantor
in trust for Agent, segregated from other funds of such Grantor.  Each such
deposit of proceeds of accounts and payments in respect of general intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
 
(b)           At any time during the continuance of an Event of Default:
 
(i)           each Grantor shall, upon Agent’s request, deliver to Agent all
original and other documents evidencing, and relating to, the Contractual
Obligations and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original orders, invoices and
shipping receipts and notify account debtors that the accounts or general
intangibles have been collaterally assigned to Agent and that payments in
respect thereof shall be made directly to Agent;
 
 
18

--------------------------------------------------------------------------------

 
 
(ii)          Agent may, without notice, at any time during the continuance of
an Event of Default, limit or terminate the authority of a Grantor to collect
its accounts or amounts due under general intangibles or any thereof and, in its
own name or in the name of others, communicate with account debtors to verify
with them to Agent’s satisfaction the existence, amount and terms of any account
or amounts due under any general intangible.  In addition, Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and
 
(iii)         each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by Agent to ensure any
Internet Domain Name is registered.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
 
Section 6.3                   Pledged Collateral.  (a) Voting Rights.  During
the continuance of an Event of Default, upon notice by Agent to the relevant
Grantor or Grantors, Agent or its nominee may exercise (i) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (ii) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Agent may determine), all without liability except
to account for property actually received by it; provided, however, that Agent
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(b)           Proxies.  In order to permit Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Agent all such proxies, dividend payment orders
and other instruments as Agent may from time to time reasonably request and (ii)
without limiting the effect of clause (i) above, such Grantor hereby grants to
Agent an irrevocable proxy to vote all or any part of the Pledged Collateral and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           Authorization of Issuers.  Each Grantor hereby expressly and
irrevocably authorizes and instructs, without any further instructions from such
Grantor, each issuer of any Pledged Collateral pledged hereunder by such Grantor
to (i) comply with any instruction received by it from Agent in writing that
states that an Event of Default is continuing and is otherwise in accordance
with the terms of this Agreement and each Grantor agrees that such issuer shall
be fully protected from Liabilities to such Grantor in so complying and
(ii) unless otherwise expressly permitted hereby or the Credit Agreement, pay
any dividend or make any other payment with respect to the Pledged Collateral
directly to Agent.
 
Section 6.4                   Proceeds to be Turned over to and Held by
Agent.  Unless otherwise expressly provided in the Credit Agreement or this
Agreement, all proceeds of any Collateral received by any Grantor hereunder in
cash or Cash Equivalents shall be held by such Grantor in trust for Agent and
the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to Agent in the
exact form received (with any necessary endorsement).  All such proceeds of
Collateral and any other proceeds of any Collateral received by Agent in cash or
Cash Equivalents shall be held by Agent in a Cash Collateral Account.  All
proceeds being held by Agent in a Cash Collateral Account (or by such Grantor in
trust for Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Credit Agreement.
 
Section 6.5                   Sale of Pledged Collateral.  (a)  Each Grantor
recognizes that Agent may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.  Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  Agent shall be under no obligation to delay a
sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of any
portion of the Pledged Collateral pursuant to  Section 6.1 and this Section 6.5
valid and binding and in compliance with all applicable Requirements of
Law.  Each Grantor further agrees that a breach of any covenant contained herein
will cause irreparable injury to Agent and other Secured Parties, that Agent and
the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.
 
Section 6.6                   Deficiency.  Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of any
Collateral are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorney employed by Agent or any other Secured Party to
collect such deficiency.
 
ARTICLE VII
 
AGENT
 
Section 7.1                   Agent’s Appointment as Attorney-in-Fact.  (a) Each
Grantor hereby irrevocably constitutes and appoints Agent and any Related Person
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:
 
(i)           in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;
 
(ii)          in the case of any Intellectual Property owned by or licensed to
the Grantors, execute, deliver and have recorded any document that Agent may
request to evidence, effect, publicize or record Agent’s security interest in
such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
 
(iv)         execute, in connection with any sale provided for in Section 6.1 or
6.5, any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or
 
(v)          (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to Agent or
as Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.
 
(vi)         If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such Contractual Obligation.
 
(b)           The expenses of Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 1.3(c) of the Credit Agreement, from the date of
payment by Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to Agent on demand.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue of this Section 7.1.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
 
Section 7.2                   Authorization to File Financing Statements.  Each
Grantor authorizes Agent and its Related Persons, at any time and from time to
time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Agent reasonably determines appropriate to
perfect the security interests of Agent under this Agreement, and such financing
statements and amendments may described the Collateral covered thereby as “all
assets of the debtor”.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.  Such
Grantor also hereby ratifies its authorization for Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof.
 
Section 7.3                   Authority of Agent.  Each Grantor acknowledges
that the rights and responsibilities of Agent under this Agreement with respect
to any action taken by Agent or the exercise or non-exercise by Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between Agent and
the other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Agent and the Grantors, Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.
 
Section 7.4                   Duty; Obligations and Liabilities.  (a) Duty of
Agent.  Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Agent deals with similar property for its own account.  The
powers conferred on Agent hereunder are solely to protect Agent’s interest in
the Collateral and shall not impose any duty upon Agent to exercise any such
powers.  Agent shall be accountable only for amounts that it receives as a
result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.  In addition, Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.
 
(b)           Obligations and Liabilities with respect to Collateral.  No
Secured Party and no Related Person thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.  The powers conferred on Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers.  The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1                   Reinstatement.  Each Grantor agrees that, if any
payment made by any Credit Party or other Person and applied to the Secured
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of any Collateral are required to be returned by any
Secured Party to such Credit Party, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
 
Section 8.2                   Release of Collateral.  (a) At the time provided
in Section 8.10(b)(iii) of the Credit Agreement, the Collateral shall be
released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  Each Grantor is hereby authorized to file UCC
amendments at such time evidencing the termination of the Liens so released.  At
the request of any Grantor following any such termination, Agent shall deliver
to such Grantor any Collateral of such Grantor held by Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.  Notwithstanding any other
provision set forth in this Agreement, the release and termination described in
this Section 8.2(a) shall be effective regardless of whether any portion of the
Equipment Loan remains outstanding.
 
(b)           If Agent shall be directed or permitted pursuant to Section
8.10(b) of the Credit Agreement to release any Lien or any Collateral, such
Collateral shall be released from the Lien created hereby to the extent provided
under, and subject to the terms and conditions set forth in, Section
8.10(b).  In connection therewith, Agent, at the request of any Grantor, shall
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           At the time provided in Section 8.10(b) of the Credit Agreement
and at the request of the Borrower Representative, a Grantor shall be released
from its obligations hereunder in the event that all the Stock and Stock
Equivalents of such Grantor shall be sold to any Person that is not an Affiliate
of Holdings, a Borrower or the Subsidiaries of a Borrower in a transaction
permitted by the Loan Documents.
 
Section 8.3                   Independent Obligations.  The obligations of each
Grantor hereunder are independent of and separate from the Secured Obligations
and the Guaranteed Obligations.  If any Secured Obligation or Guaranteed
Obligation is not paid when due, or upon any Event of Default, Agent may, at its
sole election, proceed directly and at once, without notice, against any Grantor
and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Credit Party or any other Collateral and without
first joining any other Grantor or any other Credit Party in any proceeding.
 
Section 8.4                   No Waiver by Course of Conduct.  No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.5),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.
 
Section 8.5                   Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.1 of the Credit Agreement;
provided, however, that annexes to this Agreement may be supplemented (but no
existing provisions may be modified and no Collateral may be released) through
Pledge Amendments and Joinder Agreements, in substantially the form of Annex I
and Annex II, respectively, in each case duly executed by Agent and each Grantor
directly affected thereby.
 
Section 8.6                   Additional Grantors; Additional Pledged
Collateral.  (a) Joinder Agreements.  If, at the option of a Borrower or as
required pursuant to Section 4.13 of the Credit Agreement, a Borrower shall
cause any Subsidiary that is not a Grantor to become a Grantor hereunder, such
Subsidiary shall execute and deliver to Agent a Joinder Agreement substantially
in the form of Annex II and shall thereafter for all purposes be a party hereto
and have the same rights, benefits and obligations as a Grantor party hereto on
the Closing Date.
 
(b)           Pledge Amendments.  To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex I
(each, a “Pledge Amendment”).  Such Grantor authorizes Agent to attach each
Pledge Amendment to this Agreement.
 
Section 8.7                   Notices.  All notices, requests and demands to or
upon Agent or any Grantor hereunder shall be effected in the manner provided for
in Section 9.2 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Borrowers’
notice address set forth in Section 9.2.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 8.8                   Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of each Secured Party and their successors and assigns; provided,
however, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of Agent.
 
Section 8.9                   Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 8.10                 Severability.  Any provision of this Agreement
being held illegal, invalid or unenforceable in any jurisdiction shall not
affect any part of such provision not held illegal, invalid or unenforceable,
any other provision of this Agreement or any part of such provision in any other
jurisdiction.
 
Section 8.11                 Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
Section 8.12                Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.
 
EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTIONS 9.18(b) AND
9.18(c) OF THE CREDIT AGREEMENT.
 
[Signature Pages Follow]
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 

 
“Grantors”
 
APIO, INC.
 




By:   /s/ Gregory S. Skinner__________
         Name: Gregory S. Skinner
         Title:   Vice President




CAL EX TRADING COMPANY
 




By:   /s/ Gregory S. Skinner__________
         Name: Gregory S. Skinner
         Title:   Vice President

 


[Signature Page to Guaranty and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 

 
“Grantor”
 
GREENLINE LOGISTICS, INC.
 


 
By:   /s/ Gregory S. Skinner__________
         Name: Gregory S. Skinner
         Title:   Secretary and Treasurer

 


[Signature Page to Guaranty and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED
as of the date first above written:


“Agent”


GENERAL ELECTRIC CAPITAL CORPORATION
 


 
By:   /s/ Wafa Shalabi                                                     
Name: Wafa Shalabi
Title:   Duly Authorized Signatory
 


[Signature Page to Guaranty and Security Agreement]
 
 

--------------------------------------------------------------------------------

 


ANNEX I
 
TO
 
GUARANTY AND SECURITY AGREEMENT1
 
FORM OF PLEDGE AMENDMENT
 
This Pledge Amendment, dated as of __________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of April 23, 2012,
by Apio, Inc., a Delaware corporation (“Apio”), Cal Ex Trading Company, a
Delaware corporation (“Cal Ex”), GreenLine Logistics, Inc., an Ohio corporation
(“GLI” and together with Apio and Cal Ex, collectively, the “Borrowers”), the
undersigned Grantor and the other Persons from time to time party thereto as
Grantors in favor of General Electric Capital Corporation, as Agent for the
Secured Parties referred to therein (s such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”).  Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.
 
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex I-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Guaranty and
Security Agreement is true and correct in all material respects and as of the
date hereof as if made on and as of such date.
 

 
[GRANTOR]
 
By:      _______________________
Name:
Title:

 
 
I-1

--------------------------------------------------------------------------------

 
 
ANNEX I-A
 
PLEDGED STOCK
 
ISSUER
 
CLASS
 
CERTIFICATE NO(S).
 
PAR VALUE
 
NUMBER OF SHARES, UNITS OR INTERESTS
                                                                               
                           



PLEDGED DEBT INSTRUMENTS
 
ISSUER
 
DESCRIPTION OF DEBT
 
CERTIFICATE NO(S).
 
FINAL MATURITY
 
PRINCIPAL AMOUNT
                                                                       



 
I-2

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
 
“Agent”
 
GENERAL ELECTRIC CAPITAL CORPORATION
 


 
By: _________________________________
       Name:
       Title:
 
 
I-3

--------------------------------------------------------------------------------

 
 
ANNEX II
 
TO
 
GUARANTY AND SECURITY AGREEMENT1
 
FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of _________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of April 23, 2012,
by Apio, Inc., a Delaware corporation (“Apio”), and Cal Ex Trading Company, a
Delaware corporation (“Cal Ex”), GreenLine Logistics, Inc., an Ohio corporation
(“GLI” and together with Apio and Cal Ex, collectively, the “Borrowers”), and
the other Persons from time to time party thereto as Grantors in favor of the
General Electric Capital Corporation, as Agent  for the Secured Parties referred
to therein (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security
Agreement”).  Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to Agent for the benefit of the Secured Parties, and
grants to Agent for the benefit of the Secured Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.  The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.
 
The information set forth in Annex I-A is hereby added to the information set
forth in Schedules 1, 2, 3 to the Guaranty and Security Agreement and Schedules
3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit Agreement.  By acknowledging and
agreeing to this Joinder Agreement, the undersigned hereby agree that this
Joinder Agreement may be attached to the Guaranty and Security Agreement and
that the Pledged Collateral listed on Annex I-A to this Joinder Amendment shall
be and become part of the Collateral referred to in the Guaranty and Security
Agreement and shall secure all Secured Obligations of the undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.
 
 
II-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.
 
 

 
[Additional Grantor]

 
By:  _____________________________
Name:
Title:

 
 
II-2

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
 
[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]
 
 
By: ______________________________ 
Name:
Title:
 
 
“Agent”
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By: ______________________________ 
Name:
Title:
 
 
II-3

--------------------------------------------------------------------------------

 
 
ANNEX III
 
TO
 
GUARANTY AND SECURITY AGREEMENT1
 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1
 
THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 20__, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of General
Electric Capital Corporation (“GE Capital”), as administrative agent (in such
capacity, together with its successors and permitted assigns, “Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, dated as of April 23, 2012 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrowers, the Borrower
Representative, the Guarantors, the other Credit Parties, the Lenders and the
L/C Issuers from time to time party thereto and GE Capital, as Agent, the
Lenders and the L/C Issuers have severally agreed to make extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;
 
WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
of even date herewith in favor of Agent (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), to guarantee the Obligations (as defined in the Credit
Agreement) of each Borrower; and
 
WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:
 
Section 1.                      Defined Terms.  Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
 
Section 2.                      Grant of Security Interest in [Copyright]
[Trademark] [Patent] Collateral.  Each Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of such
Grantor, hereby mortgages, pledges and hypothecates to Agent for the benefit of
the Secured Parties, and grants to Agent for the benefit of the Secured Parties
a Lien on and security interest in, all of its right, title and interest in, to
and under the following Collateral of such Grantor (the “[Copyright] [Patent]
[Trademark] Collateral”):
 
________________________
1 Separate agreements should be executed  relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.
 
 
III-1

--------------------------------------------------------------------------------

 
 
(a)           [all of its Copyrights and all IP Licenses providing for the grant
by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;
 
(b)           all renewals, reversions and extensions of the foregoing; and
 
(c)           all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
or
 
(a)           [all of its Patents and all IP Licenses providing for the grant by
or to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule 1 hereto;
 
(d)           all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of the foregoing;
and
 
(e)           all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
or
 
(a)           [all of its Trademarks and all IP Licenses providing for the grant
by or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;
 
(f)           all renewals and extensions of the foregoing;
 
(g)           all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and
 
(h)           all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
Section 3.                      Guaranty and Security Agreement.  The security
interest granted pursuant to this [Copyright] [Patent] [Trademark] Security
Agreement is granted in conjunction with the security interest granted to Agent
pursuant to the Guaranty and Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of Agent with respect to
the security interest in the [Copyright] [Patent] [Trademark] Collateral made
and granted hereby are more fully set forth in the Guaranty and Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.
 
 
III-2

--------------------------------------------------------------------------------

 
 
Section 4.                      Grantor Remains Liable.  Each Grantor hereby
agrees that, anything herein to the contrary notwithstanding, such Grantor shall
assume full and complete responsibility for the prosecution, defense,
enforcement or any other necessary or desirable actions in connection with their
[Copyrights] [Patents] [Trademarks] and IP Licenses subject to a security
interest hereunder.
 
Section 5.                      Counterparts.  This [Copyright] [Patent]
[Trademark] Security Agreement may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.
 
Section 6.                      Governing Law.  This [Copyright] [Patent]
[Trademark] Security Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.
 
[SIGNATURE PAGES FOLLOW]
 
 
III-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.
 

 
Very truly yours,
 
[GRANTOR]
as Grantor
 
 
By:  ______________________
Name:
Title:

 
ACCEPTED AND AGREED
as of the date first above written:
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent
 
By:  __________________________
Name:
Title:
 
 
III-4

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT OF GRANTOR
 
State of _________________ )
                                                       )ss.
County of  _______________)
 
On this ___ day of ________ __, 20__ before me personally appeared
______________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of ________________,
who being by me duly sworn did depose and say that he is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.
 

 
____________________________
                  Notary Public

 
 
III-5

--------------------------------------------------------------------------------

 
 
SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
 
[Copyright] [Patent] [Trademark] Registrations
 
1.           REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]
 
[Include Registration Number and Date]
 
2.           [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS
 
[Include Application Number and Date]
 
3.           IP LICENSES
 
[Include complete legal description of agreement (name of agreement, parties and
date)]
 
 
III-6

--------------------------------------------------------------------------------

 


SCHEDULE 1
COMMERCIAL TORT CLAIMS


None.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
FILINGS


Debtor
Secured Party
Jurisdiction
Collateral
Date of Filing
Filing No.
Apio, Inc.
General Electric Capital Corporation
Delaware SOS
Grantor Collateral
   
Cal Ex Trading Company
General Electric Capital Corporation
Delaware SOS
Grantor Collateral
   
GreenLine Logistics, Inc.
General Electric Capital Corporation
Ohio SOS
Grantor Collateral
   



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3
PLEDGED COLLATERAL


Holder
Issuer
Shares
Percentage of Ownership
Type
Certificate Number
Apio, Inc.
Cal Ex Trading Company
1,000
100% of Common Stock (representing a 100% equity interest in Cal Ex Trading
Company)
Common Stock
CS-2
Apio, Inc., as successor-in-interest to GreenLine Foods, Inc.
GreenLine Logistics, Inc.
100
100% of Common Stock (representing a 100% equity interest in GreenLine
Logistics, Inc.)
Common Stock
2
Apio, Inc.
Windset Holdings 2010 Ltd., a Canada corporation
150,000
100% of Senior Preferred Shares
Senior Preferred Shares
SP-1
Apio, Inc.
Windset Holdings 2010 Ltd., a Canada corporation
201
20% of Common Shares
Common Shares
C-3

 